DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 & 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high load conveyor line" in claim 1 is a relative term which renders the claim indefinite.  The term "high load" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the term “high load” is given little patentable weight and therefore not considered to limit the rest of the phrase and will be read as “….constructing a .  
The term "high-density resin" in claim 1 & 3, is a relative term which renders the claim indefinite.  The term "high-density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, an appropriate correction to the claim is requested.  
The term "low-density foam resin" in claim 1 is a relative term which renders the claim indefinite.  The term “low-density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, an appropriate correction to the claim is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1 & 3-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US-2015/0,352,816, hereinafter Wang) in view of Crooks et al. (US- 3,924,995, hereinafter Crooks) and in further view of Mrocca et al. (US-5,142,835, hereinafter Mrocca)Regarding claim 1, 	
A door panel manufacturing process, comprising the following steps: 
(A) constructing a high load conveyor line capable of controlling speed and duration;  5
(B) making a door panel mold capable of being shifted and actuated on the conveyor line, 
wherein the door panel mold at least including an upper mold and a lower mold, and the upper mold and the lower mold thereby forming an accommodation space therebetween;  10
(C) spraying a de-molding agent and 
then a high-density resin on an inner surface of the door panel mold, so as to form a door panel shell; 
(D) shifting the door panel mold to a second position, mounting a reinforcement member in the accommodation space of the door 15panel mold, wherein the reinforcement member is provided to reinforce a structural strength of a door panel; 
(E) shifting the door panel mold to a third position, injecting a low-density foam resin into the accommodation space of the door panel mold; and  20
(F) shifting the door panel mold to a fourth position, after foam 10forming and cooling, de-molding and removing to obtain a finished door panel product.
Wang teaches the following:
([0001]) teaches that the present invention relates to a molding process for a thermal insulation door or cabinet. ([0140]) teaches opening the mold and removing the molded insulation door or cabinet. Accordingly, the mold is understood to opening between two halves that form an accommodating space.  
 ([0056]) teaches in order to facilitate the demolding of the seamless stiff polymer material layer 1, the process of the invention further comprises a step of coating the mold with a release agent before the step of fixing the inner insulation foam layer into a mold.
([0073]) teaches fixing an inner insulation polyurethane foam layer to a mold for integrated molding of a liner and a shell of the insulation door or cabinet;
([0074]) teaches injecting a polyurethane-synthesizing material for forming the liner and the shell into the mold through the injection inlet of the mold.
([0024]) teaches after cooling, opening the mold and removing the molded insulation door or cabinet.
Regarding claim 1, Wang is silent on the following limitation(s):
(a), (b), & (f)
Regarding Claim 1, Wang disclosing a means for fabricating an insulated door panel, the fabrication includes an mold that has a release agent deposited within, followed by fixing an inner insulation polyurethane foam layer to a mold and subsequently injection molding into the mold to form the door, the molded article allowed to cool and the mold opened to remove the object. In analogous art for injecting molten material into a mold that is split in two, Crooks suggests details regarding conveying means for moving the mold die halves utilized in the fabrication of an injected molded part, and in this regard Crooks teaches the following:
 (Col. 4, lines 56-60) teaches that the time required to set the plastic being used can be determined by varying the speed of the chain drive pulling the carriage or increasing the length of the sections of the track forming the conveyor.
(Abstract) teaches that invention discloses comprises a continuous automatic molding apparatus having a chain conveyor and a continuous track for carrying a mold carriage and a plurality of mold carriages.
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 1, Wang/Crooks are silent on the following limitation(s):
(f)
Regarding Claim 1, Wang/Crooks disclosing a means for fabricating an insulated door panel. In analogous art for the production of a door panel, Mrocca suggest details regarding implementing a core as a means for a reinforcing member for the door panel, and in this regard Mrocca teaches the following: 
 (Col. 7, lines 45-49) teaches that the mold cavity is coated by spraying with a spray gun to give a desired coating thickness, with a fibrous reinforcement as 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door panel manufacturing process of Wang/Crooks by implementing a fibrous reinforcement filler coating as is it provides a means for implementing reinforcement filler for door panel construction, as taught by Mrocca, due to the fact it would amount to nothing more than a use of a known reinforcement means for injection molding door panel construction, for its intended use of fabricating injected molded door panels, in a known environment, to accomplish entirely expected result, as suggested by Mrocca . 	Accordingly, reciting the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 3, 	
Wherein the high-density resin having a color paste mixed therein such that the door panels are made with different colors.
Wang teaches the following:
([0080]) teaches that a pigment can also be added to the polyurethane-synthesizing material in order to obtain insulation door or cabinet with different 
Regarding claim 4 & 5, 	
Wherein the conveyor line is a track and a trolley is provided on the track.
Wherein the door panel mold is provided on the trolley of the track.

Regarding Claim 4 & 5, Crooks suggests further details regarding conveying means for moving the mold die halves:
(Abstract) teaches that the mold carriages carry mold members which are split to open in opposite directions laterally of the direction of travel of the conveyor. (Col. 2, lines 40-41) teaches the conveyor 10 includes a conveyor frame 26 having a pair of wheel tracks 28. (Col. 2, lines 46-48) teaching that depicted in (Figs. 3 to 6), there is shown a mold carriage 14 which includes the carriage base 32 on which are mounted four idler wheels 34. Wherein the carriage acts as the applicant’s trolley. 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.B.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Crooks and in view of Mrocca and in further view of Gagne et al. (US-6,389,768 hereinafter Gagne)
Regarding claim 2, 	
Wherein the upper mold and the lower mold of the door panel mold having door panel 5patterns fabricated on inner surfaces thereof by means of etching or engraving.
Regarding Claim 2, Wang as modified above teaches the door panel molds having door panel shapes and patterns ([0131] & ([0133]) but does not teach forming them by means of etching or engraving. In analogous art for fabricating a door panel comprising injecting a polymer resin and molding die set, Gagne suggesting details regarding a method for forming an artificial wood grain texture on the door panel during fabrication, and in this regard Gagne teaches the following:
(Col. 8, lines 50-52) teaches that the wood grain texture is formed by relief structures that are etched on the surface 142 of the die assembly 140.
It would have been obvious to implement an etching process on the molding die as a means for obtaining pattern in an a door panel fabricated by injected molding molten plastic into the molding die since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trevor Cossins (US- 2017/0,072,672) - teaches a systems and methods for pressing a door assembly involve one or more die sections installed in a press, (Abstract). ([0016]) teaching that the lower die may be segmented to accommodate tracks of a roller conveyor. ([0023]) teaching that , the insertion of door components 130 into press 100 is accomplished manually or by some other means than conveyor 134
Moeller et al. (US-2004/0,032,054) – discloses a process is provided for producing compressed composite panels for use in door and cabinets, (Abstract). ([0028]) teaching a release agent to assist with the removal of the molded panel from the mold 
Daniel Glover (US-2018/0,051,508) – disclosing a means for fabricating an insulated door panel that comprises a shell having spaced first and second exterior panels and frame members adjacent edges of the panels, a plurality of stiffeners in a shell interior portion extending along a length or width of the panels, (Abstract). 
Bacon et al. (US-4,746,383) discloses a continuous automated method of manufacturing insulated door panels. The method comprising a foamable liquid injecting station and conveyor system for transporting the various components. 
Luetgert (US-2004/0,206,029)- ([0003]) teaches one way to simulate a natural wood grain pattern in the exterior surface of the door skin provides for transferring a photographic image of the grain pattern into an embossing plate, is by an etching process. ([0019]) teaches wood grain pattern may be formed using an etched plate, such as in an embossing plate or with a molded die set. 
Docter, Pete, director. Monsters, Inc. Walt Disney Pictures, 2001. Throughout the film, the movie depicts the Doors being transported to and from various points by means of a conveyor. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741